Citation Nr: 0706277	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, as 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), as due to an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include 
depression.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash or infection of the feet.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observers


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran participated in a Central Office hearing with the 
undersigned in June 2006.  A transcript of that hearing has 
been associated with the claims folder.  The Board notes that 
during her hearing, she withdrew her claim of entitlement to 
service connection for short term memory loss.

Other than the claim for service connection for PTSD, all 
other issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing a diagnosis of 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.303(a) (2006).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

With regard to the first element, the veteran does not have a 
current diagnosis of PTSD.  Aside from her claim, the only 
medical evidence in the claim file is from 
Dr. S.K., submitted by the veteran at her hearing in June 
2006.  These records were dated from December 2005 through 
June 2006.  The doctor listed various ailments for which the 
veteran sought treatment.  PTSD was not included or addressed 
during the veteran's treatment.  She was diagnosed with major 
depressive disorder, anxiety and bipolar disorder, but not 
PTSD.  Though the veteran claims she was uncomfortable going 
to the VAMC for treatment, and this is why she did not have a 
diagnosis of PTSD, it is clear that she was able to seek 
psychiatric treatment elsewhere, and still did not have a 
diagnosis.  Without a current diagnosis, the claim must fail.  
See 38 C.F.R. § 3.304(f) (2006).


Since there is no competent evidence showing diagnosis of 
PTSD, there is no need to discuss any further the veteran's 
claimed in-service stressors.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

III.  Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in June 2003 fully satisfied the duty to 
notify provision with respect to the PTSD claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West. Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter was sent prior to initial 
adjudication of the veteran's claim.  The veteran 
participated in a hearing with the undersigned in June 2006.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

Though the veteran was not provided with notification of 
disability ratings and effective date matters, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
she was not prejudiced by such.  Since the claim is being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 (2006).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was not 
afforded a VA examination for the issue above, as there is no 
competent evidence showing a diagnosis of PTSD.  See 38 
C.F.R. § 3.159(c)(4) (2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims of whether new 
and material evidence has been submitted to reopen claims of 
service connection for a skin rash or infection of the feet, 
headaches, and a psychiatric disability.  The Board must also 
remand the veteran's claims of service connection for CFS, 
IBS and fibromyalgia, as due to an undiagnosed illness.

The veteran's claim for service connection for a skin rash or 
infection of the feet was previously denied in November 1996.  
The claim for service connection for headaches was denied in 
December 1992, December 1993, and March 1995.  The claim for 
service connection for a psychiatric disorder was denied in 
December 1993.  Despite these prior, final decisions, the RO 
did not consider whether sufficient evidence had been 
received to reopen the skin rash of the feet or psychiatric 
disability claims.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in 
June 2003 did not comply with the new requirements under 
Kent.  Although a letter was sent to the veteran in April 
2005 concerning her headache claim, it was not followed by a 
readjudication of the claim.  Therefore, this case must be 
remanded with regard to the veteran's claims to reopen for 
service connection for a skin rash or infection of the feet, 
headaches, and a psychiatric disability.

With regard to the veteran's claims of service connection for 
CFS, IBS and fibromyalgia, the Board notes that although the 
veteran's service medical records are negative for any 
complaint of the above during service, evidence submitted 
after service tends to substantiate her claims.  A June 1995 
VA Persian Gulf examination concluded she had chronic 
fatigue, etiology undetermined, and it appears that a 
diagnosis of CFS was made in a December 2005 private 
psychiatric note.  Though there is not a diagnosis of IBS, 
the veteran has submitted well documented complaints of 
unexplained abdominal pain, diarrhea, and blood in the stool, 
since 1993.  Similarly, there is not a diagnosis of 
fibromyalgia in the claims folder; however, the veteran 
consistently complains of sore joints and fatigue.  
Considering that chronic fatigue syndrome, IBS and 
fibromyalgia, as due to an undiagnosed illness, are offered a 
presumption of service connection under 38 C.F.R. § 3.317, 
the veteran must be afforded a Persian Gulf War examination 
to determine the nature and etiology of her alleged 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006) with regard to her claims of 
entitlement to service connection for a 
psychiatric disability, headaches, and 
a skin rash or infection of the feet.

2.  Make arrangements for the veteran to 
be afforded a Persian Gulf War 
examination to determine the nature, 
extent, and etiology of her claimed 
chronic fatigue, irritable bowel 
syndrome and fibromyalgia.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
claimed chronic fatigue, irritable bowel 
syndrome and fibromyalgia; describe any 
current symptoms and manifestations 
attributed to these conditions; and 
provide diagnoses for any diseases 
found.

The examiner is thereafter requested to 
provide the following opinions:

?	Does the veteran manifest chronic 
fatigue or an undiagnosed disorder 
manifested by symptoms of chronic 
fatigue?

?	Does the veteran manifest 
irritable bowel syndrome or an 
undiagnosed disorder manifested by 
symptoms of irritable bowel 

